Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 06/01/2022 have been fully considered but they are not persuasive.
The applicant argues that Sugita et al. does not disclose the limitation as amended in claim 17.  The examiner respectfully disagrees.  Sugita et al. (figures 1-8) discloses a liquid crystal phase modulation device as claimed including wherein the spacer has a width along a short axis of the spacer and a length along a long axis of the spacer perpendicular to the short axis, the length of the spacer is greater than the width of the spacer, the spacer has a top, a bottom, and a straight side extending straight from the top to the bottom, and the straight side is inclined with respect to the short axis and the long axis when viewed from top, wherein the bottom of the spacer is in contact with the dielectric layer (PS2 or PS1; see at least paragraph 0054); and a first alignment layer (ORI) between the dielectric layer and the liquid crystal layer and having an alignment direction, wherein the long axis of the spacer is substantially parallel with the alignment direction, and the top of the spacer is in contact with the first alignment layer (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16).  
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0170273).
Regarding claim 1, Lee et al. (figures 1-4) discloses a liquid crystal phase modulation device, comprising: 
a first substrate (100 or 200); 
a second substrate (200 or 100) opposite to the first substrate; 
a liquid crystal layer (3) between the first substrate and the second substrate; 
a dielectric layer (220; see at least paragraph 0068) between the liquid crystal laver and the first substrate;
at least one first spacer (221a and 221b) in the liquid crystal layer and between the first substrate and the second substrate; and 
a first alignment layer (11 or 21) adjacent to the liquid crystal layer and the first spacer and having a first alignment direction, 
wherein the first spacer has a first length in the first alignment direction (length of the lower surface of 221a; in either alignment direction as shown in figure 3) and a second length in a direction perpendicular to the first alignment direction (length of the upper surface of 221a) as viewed from top, and the first length is greater than the second length; wherein the first spacer has a top, a bottom, a first side, and a second side, the top of the first spacer is in direct contact with the first alignment layer (11), the bottom of the first spacer is in direct contact with the dielectric layer (220), the first side of the first spacer extends straight from the top to the bottom and faces toward a direction opposite to the first alignment direction as viewed from top, wherein a width of the first side of the first spacer is greater than a width of the second side of the first spacer as viewed from top (width of the lower surface and the upper surface of 221a).
Regarding claim 8, Lee et al. (figures 1-4) discloses wherein a plurality of the first spacers are in an active region of the liquid crystal phase modulation device.
Regarding claim 11, Lee et al. (figures 1-4) discloses wherein the first spacer has a first portion tapering toward the first alignment direction as viewed from top.
Regarding claim 12, Lee et al. (figures 1-4) discloses wherein the first spacer has a second portion tapering away from the first alignment direction as viewed from top, wherein the second portion of the first spacer is connected with the first portion of the first spacer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2016/0170273) in view of Sugita et al. (US 2012/0314144).
Regarding claim 2, Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding the length and height of the spacer.  Sugita et al. (figures 16-17) discloses wherein a height of the spacers is in a range from 10 micrometers to 50 micrometers (see at least paragraph 0007).  Note that the height of the spacer disclosed by Sugita et al. is within the range of 10 micrometers to 50 micrometers.  Therefore, the height of the spacer recited in claim 2 would have been obvious in view of the thickness disclosed by Sugita et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the spacer as taught by Sugita et al. in order to achieve a thinner display device.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2016/0170273) in view of Okabe et al. (US 2009/0066884).
Regarding claim 3, Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding wherein the first length of the first spacer is greater than 5 micrometers as viewed from top.  Okabe et al. (in at least paragraph 0130) discloses wherein the first length of the first spacer is greater than 5 micrometers as viewed from top.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the spacer as taught by Okabe et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.
Claims 4-5, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2016/0170273) in view of Yen et al. (US 2016/0377901).
Regarding claim 4, Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding an alignment layer.  Yen et al. (figure 1A) teaches wherein the first alignment layer (116) has a first portion between the first spacer and the liquid crystal layer (118 and 106), a second portion between the first substrate (104) and the liquid crystal layer, and a third portion between the first spacer and the second substrate (102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the alignment layer as taught by Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
Regarding claim 5, Yen et al. (figure 1A) teaches wherein a top surface of the third portion of the first alignment layer is free of contacting the liquid crystal layer.
Regarding claim 7, Yen et al. (figure 1A) teaches a second alignment layer (124) adjacent to the liquid crystal layer and on a side of the liquid crystal layer opposite to the first alignment layer, wherein a top surface of the third portion of the first alignment layer is in contact with the second alignment layer.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Izawa et al. (US 2010/0033669).
Regarding claim 9, Lee et al. discloses the limitations as shown in the rejection of claim 8 above.  However, Lee et al. is silent regarding wherein a length or a width of the active region is in a range of 1 inch to 2 inches.  Izawa et al. (figures 1A and 7) teaches wherein a length or a width of the active region is in a range of 1 inch to 2 inches.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device as taught by Izawa et al. in order to uniformly maintain a gap between the substrates is by arranging columnar spacers in a display area so that an area density of the spacers continuously changes from an edge portion to an predetermined central portion in the display area.  In addition, It would have been an obvious matter of design choice to have a length or a width of the active region being in a range of 1 inch to 2 inches, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)). 
Regarding claim 10, Lee et al. discloses herein the active region and a plurality of the first spacers are free of coverage of the light shielding layer and Izawa et al. (figures 1A and 7) teaches light shielding layer (30) covering the sealant (17) and defining the active region of the liquid crystal phase modulation device.
Claims17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita et al. (US 2012/0314144) in view of Yen et al. (US 2016/0377901).
Regarding claim 17, Sugita et al. (figures 1-8) discloses a liquid crystal phase modulation device, comprising: 
a first substrate (SUB21); 
a second substrate (SUB22) opposite to the first substrate; 
a liquid crystal layer (LC2) between the first substrate and the second substrate; 
a dielectric layer (PS2 or PS1; see at least paragraph 0054) between the liquid crystal laver and the first substrate;
at least one first spacer (PS1 or PS2) between the first substrate and the second substrate; and
wherein the spacer has a width along a short axis of the spacer and a length along a long axis of the spacer perpendicular to the short axis, the length of the spacer is greater than the width of the spacer, the spacer has a top, a bottom, and a straight side extending straight from the top to the bottom, and the straight side is inclined with respect to the short axis and the long axis when viewed from top, wherein the bottom of the spacer is in contact with the dielectric layer (PS2 or PS1; see at least paragraph 0054); and 
a first alignment layer (ORI) between the dielectric layer and the liquid crystal layer and having an alignment direction, wherein the long axis of the spacer is substantially parallel with the alignment direction, and the top of the spacer is in contact with the first alignment layer (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16).
Sugita et al. discloses the limitations as shown in the rejection of claim 17 above.  However, Sugita et al. is silent regarding the alignment layer having different portions.  Yen et al. (figure 1A) teaches wherein the first alignment layer (116) has a first portion between the first spacer and the liquid crystal layer (118 and 106), a second portion between the first substrate (104) and the liquid crystal layer, and a third portion between the first spacer and the second substrate (102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the alignment layer as taught by Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
Regarding claim 20, Yen et al. (figure 1A) teaches a second alignment layer (124) adjacent to the liquid crystal layer and on a side of the liquid crystal layer opposite to the first alignment layer, wherein a top surface of the first alignment layer is in contact with the second alignment layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871